13-1256
         Vargas-Cortez v. Holder
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A200 689 048
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT
                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of May, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ISMAEL VARGAS-CORTEZ,
14                Petitioner,
15
16                           v.                                 13-1256
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22       FOR PETITIONER:        Elyssa N. Williams, New Haven,
23                              Connecticut.
24
25       FOR RESPONDENT:                    Stuart F. Delery, Assistant Attorney
26                                          General; Michelle E. Gorden Latour,
27                                          Deputy Director; Norah A. Schwarz,
28                                          Senior Litigation Counsel, Office of
29                                          Immigration Litigation, United
30                                          States Department of Justice,
31                                          Washington, D.C.
 1          UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, and DECREED that the petition for review

 4   is DENIED.

 5          Ismael Vargas-Cortez (“Vargas”), a native and citizen

 6   of Mexico, seeks review of a March 13, 2013, decision of the

 7   BIA affirming the March 28, 2011, decision of an Immigration

 8   Judge (“IJ”), which denied his application for asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Ismael Vargas-Cortez, No.

11   A200 689 048 (B.I.A. Mar. 13, 2013), aff’g No. A200 689 048

12   (Immig. Ct. Hartford Mar. 28, 2011).    We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15          Under the circumstances of this case, we have reviewed

16   the decision of the IJ as modified and supplemented by the

17   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d
18   520, 522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268,

19   271 (2d Cir. 2005).    The applicable standards of review are

20   well established.     See Yanqin Weng v. Holder, 562 F.3d 510,

21   513 (2d Cir. 2009).

22

23

                                     2
 1       Vargas argues that he demonstrated a well-founded fear

 2   of future persecution at the hands of Mexican gangs on two

 3   bases: (1) the political opinion imputed to him and his

 4   family because of his membership in the Mexican army and

 5   police force between 1992 and 1997 and his cousin’s

 6   deputyship in the government; and (2) his membership in

 7   particular social groups consisting of deportees perceived

 8   to be wealthy and individuals affiliated with the

 9   government.   An applicant must establish an objectively

10   reasonable fear of future persecution on account of his

11   race, religion, nationality, actual or imputed political

12   opinion, or particular social group.   See 8 U.S.C.

13   §§ 1101(a)(42), 1158(b), 1231(b)(3)(A).

14       Vargas testified that Mexican gangs attempted to extort

15   money from his family by threatening to kidnap his sister.

16   The IJ reasonably found that the callers targeted Vargas’s

17   family in pursuit of funds and not due to Vargas’s residence

18   in the United States or his and his cousin’s government

19   service.   According to the police report filed by his

20   sister, the callers did not mention Vargas or his cousin, he

21   testified that neither he nor his family were politically

22   active, and he had not been affiliated with the Mexican


                                   3
 1   government for over 15 years.       Moreover, the 2010 U.S. State

 2   Department travel warning and 2011 Embassy Notices note that

 3   kidnapping and extortion of wealthy Mexicans and foreigners

 4   is widespread across Mexico.    As perceived wealth is not a

 5   protected ground, and general civil strife does not

 6   establish persecution, the agency did not err in denying

 7   asylum and withholding of removal.       See Ucelo-Gomez v.

 8   Gonzales, 509 F.3d 70, 74 (2d Cir. 2007) (holding that harm

 9   purely motivated by wealth is not persecution); Melgar de

10   Torres v. Reno, 191 F.3d 307, 314 n.3 (2d Cir. 1999)

11   (finding that general civil strife does not establish a

12   well-founded fear of persecution).

13       The IJ also reasonably found that Vargas did not

14   establish a likelihood that he would be tortured by Mexican

15   gangs because, despite the high level of gang violence,

16   Vargas testified that none of his family living in Mexico

17   had been harmed and he did not provide evidence that the

18   Mexican government permits gang violence.       See Khouzam v.

19   Ashcroft, 361 F.3d 161, 171 (2d Cir. 2004) (requiring

20   applicant for CAT relief to show that torture would be

21   perpetrated with the government’s consent or acquiescence);

22   Melgar de Torres, 191 F.3d at 313 (holding that where


                                     4
 1   similarly situated family members continued to live in

 2   alien’s native country, claim of future harm was

 3   diminished).

 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, Vargas’s motion

 6   for a stay of removal is DISMISSED as moot.

 7                               FOR THE COURT:
 8                               Catherine O’Hagan Wolfe, Clerk
 9
10




                                   5